DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
 
Status of Claims
Claims 1, 2, and 4-10 are pending.  Claim 3 is canceled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 4-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (an abstract idea without significantly more). The claims recite a mathematical concept of calculating an overlap degree between a detection region and a target region without providing significantly more, such as integration of the abstract idea into a practical application.  The following is presented as analysis under 35 U.S.C. 101 of independent Claim 1.

Step 1:
With regard to Step 1, Claim 1 is directed to a device, i.e., to one of the statutory categories of invention.
Step 2A:
With regard to Step 2A: this step is a two-prong inquiry; wherein Prong One determines whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of the exception.  

Prong One: The answer to Prong One is YES, because the claim technical feature is calculation of the degree of overlap between a detection region and a target region in an image.  



Step 2B:
Because the claim fails under Step 2A, the claim is further evaluated under Step 2B. The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into practical application, the additional elements of using an apparatus to perform the steps amount to no more than mere instructions to apply the exception using a generic apparatus component. Mere instructions to apply an exception using generic apparatus components cannot provide an inventive concept. Accordingly, the claim is not patent eligible.

Further, with regard to independent Claims 9 and 10, the same analyses are true; and consequently, they are found to be patent ineligible.  Dependent Claims 2 and 4-8 viewed individually, do not provide means to be considered as integration into a practical application or provide meaningful limitations to transform the abstract idea into 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 2 recites the limitation "the relevance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Allowable Subject Matter
Claims 1, 2, and 4-10 are not rejected over prior art references, and will be allowed once the above-referenced rejections of claims under 35 U.S.C. 101 and 35 U.S.C. 112(b) are overcome.  The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. 103, presented in Pages 6 and 7 of the Reply dated 06/07/2021, has been reviewed and found to be persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Rodriguez-Serrano et al. (US 2014/0270350).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662